Citation Nr: 1201371	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  08-31 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether the reduction in the disability rating from 20 percent to 10 percent, effective from April 1, 2008, for the service-connected degenerative joint disease of the left knee was proper.

2.  Entitlement to a disability rating in excess of 20 percent for service-connected degenerative joint disease of the left knee.  

3. Entitlement to a compensable disability rating for service-connected lipoma excision of the left thigh.

4.  Entitlement to service connection for blocked artery of the left leg, to include as secondary to the service-connected lipoma excision of the left thigh.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from October 1976 to March 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in November 2007 and January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

Issues 2 through 5 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO complied with 38 C.F.R. § 3.105 in executing the reduction of the disability rating for the service-connected degenerative joint disease of the left knee.

2.  In the January 2008 rating decision, the RO reduced the evaluation assigned for the service-connected degenerative joint disease of the left knee from 20 percent to 10 percent, effective on April 1, 2008.

3.  The January 2008 rating reduction was based on inadequate examination findings.
CONCLUSION OF LAW

The reduction of the rating for the service-connected degenerative joint disease of the left knee from 20 percent to 10 percent, effective April 1, 2008, was not proper and is void ab initio.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By way of a November 2000 rating decision, the RO initially granted service connection for degenerative joint disease of the left knee and rated the disability as 10 percent disabling effective April 1, 2000 (the day after the Veteran was discharged from active service).  In a March 2004 rating decision, the RO granted an increased disability rating to 20 percent effective May 6, 2003.

In June 2007, the Veteran filed a claim seeking an increased disability rating for the service-connected degenerative joint disease of his left knee.  Thereafter, in the November 2007 rating decision, the RO proposed to reduce the 20 percent disability rating for the service-connected degenerative joint disease of the Veteran's left knee to 10 percent based upon the results of a September 2007 VA examination.  The Veteran was given the opportunity to appear for a hearing and to submit additional evidence but did not submit any additional evidence regarding the proposed reduction or request a hearing.  

In the January 2008 rating decision, the RO reduced the disability rating for the service-connected degenerative joint disease of the Veteran's left knee from 20 percent to 10 percent.  The reduction was effective on April 1, 2008.  In the current appeal, the Veteran essentially contends that the service-connected degenerative joint disease of his left knee is worse than what is shown in the medical evidence and has not improved to warrant the reduction in rating.

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155.  See also Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited therein.  Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e).

VA's General Counsel has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.  VAOPGCPREC 71-91 (Nov. 1991), see also VAOPGCPREC 29- 97 (Aug. 1997).  It reasoned that this regulation is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable.  

In the present case, the reduction was finalized in the rating decision issued in January 2007 and was effective April 1, 2008, more than 60 days from the issuance of the rating decision.  It reduced the Veteran's combined disability rating from 40 percent to 30 percent.  Thus, the Board finds that the provisions of 38 C.F.R. § 3.105(e) are applicable and were met; therefore, the reduction was procedurally proper.  The Board must, however, still consider whether the reduction was factually appropriate based upon the evidence of record.

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  VA benefits recipients, however, may be afforded greater protections under 38 C.F.R. § 3.344(a) & (b), which sets forth the requirements for reduction of ratings in effect for five years or more.  The requirements prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction.  These provisions also prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995). 

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  It is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  Also, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).

Here, the prior 20 percent rating for the degenerative joint disease of the Veteran's left knee was in effect for less than five years-from May 6, 2003 to April 1, 2008.  Thus, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply in this case.  

Finally, in determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.  

In the present case, the Veteran's representative argues that the reduction is inappropriate as it is based upon an inadequate examination.  First, the representative argues that the examination is inadequate because the examiner did not have the Veteran's claims file before him at the time of the examination in September 2007.  The Board does not agree that the failure of the examiner to review the Veteran's actual claims file makes the examination inadequate in the present case.  The Board acknowledges that the examiner noted in his report that he did not have the claims file for review.  The examiner did, however, note that he had reviewed the Veteran's VA electronic medical record and discussed what these records show in detail.  The Board notes that, in the present case, the Veteran's treatment is essentially all through the VA Kansas Healthcare System (especially the Topeka and Leavenworth Divisions).  The Veteran has not identified any private medical treatment for the degenerative joint disease of his left knee, and no private treatment records are associated with the claims file.  Therefore, there is no medical evidence in the claims file that the examiner did not already have access to through VA's computerized record system, and the examiner did take into account the records of prior medical treatment.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Consequently, the Board finds that the examiner's failure to review the actual claims file is not detrimental to the adequacy of his examination.

The representative also argues that the examination is inadequate because the examiner failed to provide a discussion with regard to pain with motion or repetitive motion.  In evaluating musculoskeletal disabilities, VA must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  A part that becomes painful on use must be regarded as seriously disabled.  Id.; see also DeLuca.  With joints, factors to be evaluated include more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  

After reviewing the report of the September 2007 VA examination, the Board agrees that the evaluation is inadequate but not because the examiner failed to express an opinion as to the DeLuca factors.  In fact, the examiner stated that he could not express, without resort to mere speculation, additional limitation by pain, fatigue, weakness, or lack of endurance due to repetitive use during or not during a flare-up.  The examiner, however, failed to provide an explanation as to why such an opinion would be speculative.  A medical opinion based on speculation, without supporting data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 5 Vet. App. 104, 145 (1999).  See also, Jones v. Shinseki, 23 Vet App 382 (2010) (holding that, in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.).  In the present case, the examiner fails to provide any rationale for his statement.  There is no indication in the report that repetitive stress testing was conducted or a reason why such testing was not conducted, and thus the rationale for the examiner's statement is not apparent from the record as well.  

Thus, the Board finds that the examination report is inadequate for rating purposes.  In Dofflemyer v. Derwinski, 2 Vet. App. 277, 282 (1992), the United States Court of Appeals for Veterans Claims (Court) held in that the failure to consider and apply the provisions of 38 C.F.R. § 3.344 renders a rating decision void ab initio.  In the current appeal, the RO failed to apply the provisions of 38 C.F.R. § 3.344(c) in its reduction of the disability evaluation for the service-connected degenerative joint disease of the left knee from 20 percent to 10 percent.  Accordingly, the January 2008 decision is void ab initio because it was not rendered in accordance with the applicable law and regulations, and the 20 percent rating must be restored from the date of the reduction.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.344(c).


ORDER

The January 2008 reduction of the rating for the degenerative joint disease of the Veteran's left knee from 20 percent to 10 percent was improper, and the 20 percent disability rating is restored, effective April 1, 2008.


REMAND

As for the remainder of the issues on appeal, the Board finds that remand is necessary for additional development of these claims.
Increased Rating for Degenerative Joint Disease of the Left Knee

Having reinstated the 20 percent disability rating for the service-connected degenerative joint disease of the Veteran's left knee, the Board notes that the issue of entitlement to a disability rating in excess of 20 percent has not been adjudicated.  On remand, the Board finds that the following development should be conducted prior to adjudication of whether a disability rating higher than 20 percent is warranted.

The Board also notes that the last VA treatment record in the claims file is dated in May 2008.  Treatment records subsequent to that date may be highly probative to the Veteran's claim.  In addition, VA records are considered part of the record on appeal as they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Upon remand, the Veteran's VA treatment records from May 2008 to the present relating to treatment for his left knee should be obtained.

Thereafter, a new VA examination should be scheduled to ascertain the current severity of the service-connected degenerative joint disease of the Veteran's left knee.  As found above, the VA examination obtained in September 2007 was inadequate because the examiner failed to explain why he could not discuss the DeLuca factors without resorting to mere speculation.  Thus, on reexamination, the examiner should conduct repetitive stress testing and discuss whether the Veteran has additional limitation of functioning in his left knee due to pain, fatigue, weakness, or lack of endurance.  If the examiner is unable to perform repetitive testing, he/she should so indicate and explain why.  If an opinion as to additional limitation due to repetitive use or during flare-ups cannot be provided without resorting to mere speculation, the examiner must provide a rationale as to why such opinion cannot be expressed.

In addition, the Board notes that the medical evidence indicates the Veteran has claudication in his left thigh as a result of the "blocked artery."  In setting forth his symptoms in his statements, however, it appears that he mixes the symptoms related to the degenerative joint disease of his left knee and his "blocked artery" of the left thigh.  Consequently, it is necessary to request that the examiner distinguish between the signs and symptoms of the degenerative joint disease of the Veteran's left knee with those of the "blocked artery" of his left thigh-to the extent possible-so that VA can appropriate evaluate this service-connected disability.

Increased Rating for Lipoma Excision of the Left Thigh 

The Board notes that the Veteran has not been provided with an examination specifically relating to his service-connected lipoma excision which is currently evaluated as a noncompensable scar under Diagnostic Code 7805.  The Board acknowledges that the September 2007 VA examination report indicates the examiner noted on physical examination a 10 cm linear surgical scar on the Veteran's medial anterior left thigh (site of lipoma excision) in addition to other scars and stated that all the scars are well healed and nontender.  On his Notice of Disagreement filed in November 2007, however, the Veteran complained that the area around the scar gets red, itchy and swollen on a daily basis.  The Board notes, however, that the Veteran also acknowledges that it was when getting this scar evaluated that the claimed "blocked artery" in his left leg was found.  A CT angiogram of the lower extremities conducted at VA in April 2007 demonstrated that there was a complete occlusion of the left common iliac artery at its origin with reconstitution of the left external iliac artery by collaterals.  

The Board finds that the evidence is unclear as to what the Veteran's complaints of redness, itching and swelling are related to, i.e., to the residuals of the lipoma excision or the "blocked artery" in his left leg.  Furthermore, it is unclear as to whether the Veteran continues to have the same complaints as prior to treatment for the "blocked artery."  Consequently, the Board finds that a VA examination is in order to determine the symptoms the Veteran has relating to the service-connected residuals of the lipoma excision from his left thigh and, if so, their severity.

Service Connection for a "Blocked Artery" of the Left Thigh

The Board notes that a VA examination has not been obtained with regard to this claim.  The Veteran claims that this "blocked artery" is in the same area as where he had the lipoma that was excised in service.  As previously mentioned, an April 2007 CT angiogram revealed a complete occlusion of the left common iliac artery at its origin with reconstitution of the left external iliac artery by collaterals.  

The Board notes that the RO has adjudicated this claim on both a direct and secondary basis; however, no medical opinions have been obtained as to whether there is a relationship between the claimed "blocked artery" and the Veteran's service or his service-connected lipoma excision.  Thus, on remand, the Veteran should be scheduled for an appropriate examination and medical opinions should be obtained.

Furthermore, additional evidence regarding the Veteran's treatment for this "blocked artery" (which the Veteran has indicated was all at the VA Medical Center in Topeka, Kansas) should be obtained and associated with the claims file.  See Bell, supra.  

TDIU

The Board notes that the Veteran has claimed that he has been unable to work because of his service-connected bilateral knee disabilities.  His representative has also alleged this.  As the Veteran and his representative have raised the issue of whether he is entitled to a TDIU, this issue is in appellate status.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Furthermore, the Board finds that it is inextricably intertwined with the Veteran's claims being remanded herein, and therefore to decide the claim now would be premature.  Consequently, it is hereby remanded to be reconsidered after the Veteran's other claims have been readjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a Veterans Claims Assistance Act of 2000 notification letter pertaining to the issues of entitlement to service connection for a "blocked artery" of the left leg, as secondary to the service-connected lipoma excision of the left thigh, and entitlement to a TDIU.  

2.  Obtain the Veteran's medical records from the VA Eastern Kansas Healthcare System (including especially the Topeka and Leavenworth Divisions) related to treatment for his left knee degenerative joint disease from May 2008 to the present, and for the "blocked artery" in the left leg from March 2007 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility should provide a negative response if records are not available.

3.  When the above development has been accomplished and any available evidence has been obtained, the Veteran should be scheduled for a VA joints examination to ascertain the current severity of the service-connected degenerative joint disease of each knee.  The claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should indicate in the report that the claims file was reviewed.  All necessary tests and studies should be conducted.  

With regard to the Veteran's left knee, the examiner should elicit information as to the frequency, duration, and severity of any associated symptomatology, and loss of function in daily activities, including work and physical activity.  The examiner should physically examine the Veteran's left knee and determine the limitation of motion, if any, of it and discuss whether there is pain on movement, swelling, stiffness, tenderness, deformity or atrophy of disuse.  Repetitive use testing should be conducted, and the examiner should comment on whether there is evidence of additional pain, loss of motion, incoordination, weakness or fatigability after such testing.  If repetitive stress testing cannot be conducted, the examiner should so state and explain the reason why.  If the examiner is unable to express an opinion as to whether the Veteran has additional pain, loss of motion, incoordination, weakness or fatigability without resorting to mere speculation, the examiner should so state and explain the reason why.

The examiner should also be asked to identify those complaints related solely to the service-connected degenerative joint disease of the left knee versus those related to the nonservice-connected "blocked artery" of the left leg.  [In this regard, the Board notes that the evidence shows the Veteran has claudication of his left thigh due to the occluded iliac artery.]  If it is not possible to separate the signs and symptoms of the degenerative joint disease of the left knee from the "blocked artery" in the left leg, the examiner should so state and provide a rationale as to why.  

Also, after examining the Veteran's right knee as well, the examiner should discuss the effect, if any, of the service-connected degenerative joint disease of each knee on the Veteran's ability to obtain and to maintain gainful employment.  

A complete rationale should be given for all conclusions and opinions provided.  

4.  The Veteran should also be scheduled for an appropriate VA examination to determine the current severity of his residuals relating to his service-connected lipoma excision.  The claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should indicate in the report that the claims file was reviewed.

The examiner should elicit information as to the frequency, duration, and severity of any associated symptomatology, and loss of function in daily activities, including work and physical activity.  The examiner should be advised that the Veteran was diagnosed by an April 2007 CT angiogram to have a complete occlusion of the left common iliac artery at its origin with reconstitution of the left external iliac artery by collaterals (claimed as a "blocked artery"), which to date is a nonservice-connected disability.  If possible, the examiner should identify those complaints related solely to the service-connected scar and/or skin residuals related to the service-connected lipoma excision.  If it is not possible to separate the signs and symptoms of the scar and/or skin residuals of the lipoma excision from the "blocked artery" in the left leg, the examiner should so state and provide a rationale as to why.

A complete rationale should be given for all conclusions and opinions provided.  

5.  In addition, the Veteran should be scheduled for an appropriate VA examination to determine the etiology of the claimed "blocked artery" of his left leg.  The claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should indicate in the report that the claims file was reviewed.  

All necessary tests and/or studies should be conducted.  After reviewing the claims file and examining the Veteran, the examiner should render answer the following questions:

a) Is it at least as likely as not (i.e., at least a 50 percent probability) that any currently diagnosed "blocked artery" of the left leg is related to any disease or injury incurred during service?  In rendering an opinion, the examiner must address the Veteran's statements, if any, as to a continuity of symptoms.  

b) Is it at least as likely as not (i.e., at least a 50 percent probability) that any currently diagnosed "blocked artery" of the left leg is proximately due to, the result of or has been aggravated by the Veteran's service-connected lipoma excision?

A complete rationale should be given for all conclusions and opinions expressed.  

6.  Thereafter, the Veteran's claims should be readjudicated, to include adjudication of the issue of entitlement to a TDIU.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


